886 F.2d 329
Joseph W. NEWMAN, Plaintiff-Appellant,v.Donald J. QUIGG, Commissioner of Patents and Trademarks,Defendant-Appellee.
No. 88-1312.
United States Court of Appeals,Federal Circuit.
Sept. 28, 1989.

Joseph W. Newman, Lucedale, Miss., argued pro se.
Fred E. McKelvey, Office of the Solicitor, Arlington, Va., argued for defendant-appellee.
Before MARKEY, Chief Judge, NEWMAN and MAYER, Circuit Judges.
PAULINE NEWMAN, Circuit Judge.

ORDER

1
At the Commissioner's request, the court has considered the application of 35 U.S.C. Sec. 145 to the assessment of the costs of the appeal Newman v. Quigg, 877 F.2d 1575, 11 USPQ2d 1340 (Fed.Cir.1989).


2
Mr. Newman had filed a sparse Appendix;  the Commissioner moved for permission to file a supplemental appendix, and duly filed nine volumes thereof.  As Mr. Newman points out, the Commissioner's appendix included material in violation of Fed.Cir.R. 30(a)(2) and 30(b).  In light of all the circumstances, it is inappropriate to tax Mr. Newman with the costs of the Commissioner's Appendix.  Fed.R.App.P. 30(b).

Accordingly, IT IS ORDERED THAT:

3
The court's judgment of July 5, 1989 is modified to the extent that Mr. Newman shall pay the taxable costs of this appeal except for the costs attributed to the Commissioner's Appendix.